Shulman, Presiding Judge.
Appellant was convicted of theft by taking and he now appeals, maintaining that the evidence was insufficient to support the verdict. After reviewing the record, we have concluded that the evidence was sufficient to warrant the guilty verdict.
*44Decided April 6, 1982.
Murray M. Silver, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, H. Allen Moye, Wendy L. Shoob, Assistant District Attorneys, for appellee.
Appellant, as the store manager for a McDonald’s franchise, was responsible for balancing the store’s daily cash sheets, placing deposits in the store’s night depository during his shift, and making daily deposits of the money contained in the night depository to the armored delivery service. The latter received the money in a locked money bag and delivered it to the bank where it was opened and the franchisee’s account credited. Each deposit placed in the night depository had to be initialed by the depositor and a deposit slip for each made out and initialed when the money was given to the armored delivery service employee. A copy of each of the deposit slips was retained by the store, attached to that day’s cash sheet and delivered to the franchisee’s bookkeeper. During a period from September-November 1979, while appellant was the store manager for the franchise involved, the bookkeeper, who had been verbally notified of the amount of each night deposit and the identity of the depositor, received several cash sheets without deposit slips for deposits allegedly made by appellant. Monthly bank statements reflected the fact that the bank had not received those deposits for which deposit slips were missing.
When made aware of the situation, the president of the franchisee called appellant to his office where he was arrested. When asked by the president why he had taken the money, appellant replied that he needed the cash. The evidence was such that a rational trier of fact could find appellant guilty beyond a reasonable doubt of theft by taking property with a value greater than $200. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Quillian, C. J., and Carley, J., concur.